J-S05015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MICHAEL J. HAWA                         :
                                         :
                   Appellant             :    No. 591 MDA 2021

       Appeal from the Judgment of Sentence Entered April 12, 2021
            In the Court of Common Pleas of Lancaster County
           Criminal Division at No(s): CP-36-CR-0005978-2019


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                          FILED APRIL 20, 2022

      Michael J. Hawa appeals from the judgment of sentence entered on April

12, 2021, in the Lancaster County Court of Common Pleas, following his

conviction for driving under the influence (“DUI”) of a controlled substance.

Hawa contends the trial court erred by holding a non-jury trial in absentia

since he claims he never received notice of the trial date. He also raises a

suppression claim. After careful review, we affirm.

      On August 25, 2019, Hawa was arrested for DUI — controlled

substances after he allegedly drove to a local convenience store while

intoxicated. On November 19, 2019, a criminal information was filed against

Hawa, and he waived arraignment.

      On September 15, 2020, Hawa filed an omnibus pretrial motion to

suppress statements made during field sobriety testing, as well as the results
J-S05015-22


of a drug evaluation and blood testing. The next day the court filed an order,

stating the motion to suppress would be heard at the beginning of the non-

jury trial.

       Trial was initially scheduled for December 28, 2020. However, pursuant

to an administrative order relating to the COVID-19 pandemic, the trial was

continued and eventually rescheduled for January 12, 2021. Then, for reasons

that are not clear from the record, the trial was again canceled and

rescheduled for March 26, 2021.

       On March 26, 2021, Hawa failed to appear for trial. The following is the

entirety of the conversation that took place before the court regarding Hawa’s

absence.

       THE COURT: … Are we ready to proceed?

       [COMMONWEALTH]: Your Honor, the Commonwealth                    is.
       Unfortunately, the defendant is not present here today.

       [DEFENSE COUNSEL]: To that end, Your Honor, I had sent letters
       to all of the addresses we had for [] Hawa. Communication has
       been difficult with him. The last phone conversation I had was
       about the same time when the order rescheduling it for today's
       date was. Since then there hasn't been any phone conversations.
       I can't say whether or not [] Hawa actually received the letters in
       the mail. They were not sent certified, they were just sent first
       class.

       THE COURT: Were they returned?

       [DEFENSE COUNSEL]: No, Your Honor.

       THE COURT: Is that the address he gave you?

       [DEFENSE COUNSEL]: There's two addresses, one's a PO Box and
       the other one is [an] address in Gap.

                                      -2-
J-S05015-22



      THE COURT: So you sent letters to each one of the addresses that
      he gave you?

      [DEFENSE COUNSEL]: Yes, Your Honor. But I have not received
      any word back from him. The letters did direct him to contact me
      and to appear today.

      [COMMONWEALTH]: And Your Honor, in terms of potentially
      proceeding in absentia, [defense counsel] did alert me just last
      night. I did a little research on it. I know it's the Commonwealth's
      burden to prove that the defendant basically waived his right to
      appear. With what we have here with the COVID scheduling, I
      don't know that I have enough to say that we should proceed in
      absentia without creating potentially an appeal issue.

      THE COURT: Why would COVID have anything to do with the fact
      that this trial was scheduled some time ago? Everyone is here.
      We're all here, we're ready to start. The police are here. The
      Commonwealth witnesses are here. I assume defense counsel is
      ready to go because he's always prepared for these events. Are
      we ready to start?

      [COMMONWEALTH]: I'm ready to proceed, Your Honor.

      [DEFENSE COUNSEL]: I am ready to proceed, too, Your Honor.

      THE COURT: Well, let's start. Call your first witness.

N.T., 3/26/2021, at 4-6 (emphasis added).

      The court then began the bench trial. Prior to the first witness being

called, defense counsel interrupted to address the outstanding omnibus

pretrial motion to suppress. After some discussion, the motion was heard, and

the court denied the suppression motion.

      The trial in absentia then resumed. Notably, all testimony taken during

the suppression hearing was incorporated into the trial by agreement of the

parties. See N.T., 3/26/2021, at 78. At the conclusion of the trial, the court

                                     -3-
J-S05015-22


found Hawa guilty of DUI — controlled substance. A bench warrant was issued

for Hawa for his failure to appear. Two weeks later, Hawa was arrested on the

bench warrant. A few days later, Hawa was sentenced to seventy-two hours

to six months’ imprisonment. This timely appeal followed.

      On appeal, Hawa argues the trial court erred in denying his pretrial

motion to suppress, as well as by holding a trial in absentia.

      We address Hawa’s challenge to the trial in absentia first. Specifically,

Hawa contends the record fails to demonstrate that he “was advised when the

proceedings were to commence and that he voluntarily, knowingly, and

without justification failed to be present at the designated time and place.”

Appellant’s Brief, at 5. “A defendant has an absolute right to be present at his

trial. It is a right, however, which may be waived. It may be waived expressly,

or waiver may be implied by a defendant's actions.” Commonwealth v.

Sullens, 619 A.2d 1349, 1351 (Pa. 1992) (citations omitted). We review a

trial court’s decision to proceed with a trial in absentia for an abuse of

discretion. See Commonwealth v. Wilson, 712 A.2d 735, 739 (Pa. 1998).

“Discretion is abused where the course pursued represents not merely an error

of judgment, but where the judgment is manifestly unreasonable or where the

law is not applied or where the record shows that the action is a result of

partiality, prejudice, bias, or ill-will.” Commonwealth v. Clay, 64 A.3d 1049,

1055 (Pa. 2013).




                                     -4-
J-S05015-22


        Here, it is undisputed that Hawa was not present when his bench trial

started. Hawa claims he never received notice of the rescheduled trial date.

He argues the trial court erred by finding he knowingly and voluntarily waived

his right to be present because the Commonwealth did not prove, by a

preponderance of the evidence, that he was absent from trial without cause.

However, we highlight the undisputed fact that Hawa did not maintain contact

with his attorney while he knew his trial was impending. Hawa does not argue

that any circumstance prevented him from maintaining contact with his

attorney; he merely reiterates that he did not know of the rescheduled date

for trial.

        Since Hawa voluntarily failed to remain in contact with counsel during a

time he knew trial was pending, a presumption arises that Hawa “knowingly

sought to avoid being tried in this case.” Commonwealth v. Kelly, 78 A.3d

1136,    1144    (Pa.   Super.   2013),   disapproved   on   other   grounds   by

Commonwealth v. King, 234 A.3d 549, 570 (Pa. 2020). Hawa cannot be

rewarded for failing to take the prospect of trial seriously. His unexcused

failure to stay in contact with his attorney established his intent to waive his

right to be present for trial. We cannot conclude the trial court abused its

discretion in finding that Hawa had voluntarily and knowingly waived his right

to be present. Hawa’s first issue on appeal merits no relief.

        Next, we address Hawa’s challenge to the denial of his motion to

suppress his statements to police. After observing that he appeared to be


                                      -5-
J-S05015-22


intoxicated, police asked Hawa to perform field sobriety testing. See N.T.,

3/26/21, at 20. Hawa adequately performed the horizontal nystagmus test

but claimed he could not perform the walk and turn or the one-legged stand

tests due to back injuries. See id., at 22. The officer terminated the testing

as inconclusive at that point, and asked Hawa if he was currently taking any

medication. See id. Hawa admitted that he had recently taken half a pill of

Percocet. See id.

       Hawa argues that his admission should have been suppressed because

police did not provide Miranda1 warnings before he made the statement. Our

Court’s standard of review for a suppression issue is deferential to the

suppression court’s findings of fact, but not its conclusions of law:

       [We are] limited to determining whether the suppression court’s
       factual findings are supported by the record and whether the legal
       conclusions drawn from those facts are correct. Because the
       Commonwealth prevailed before the suppression court, we may
       consider only the evidence of the Commonwealth and so much of
       the evidence for the defense as remains uncontradicted when read
       in the context of the record as a whole. Where the suppression
       court’s factual findings are supported by the record, the appellate
       court is bound by those findings and may reverse only if the
       court's legal conclusions are erroneous. Where ... the appeal of
       the determination of the suppression court turns on allegations of
       legal error, the suppression court’s legal conclusions are not
       binding on an appellate court, whose duty it is to determine if the
       suppression court properly applied the law to the facts. Thus, the
       conclusions of law of the courts below are subject to plenary
       review.

____________________________________________


1   See Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -6-
J-S05015-22


Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (internal

citations omitted).

      Hawa argues that his encounter with police rose to the level of a

custodial detention that included a coercive interrogation after he was directed

to leave his car. “A law enforcement officer must administer Miranda

warnings prior to custodial interrogation.” Commonwealth v. Baker, 24 A.3d

1006, 1019 (Pa. Super. 2011) (citation omitted). “Custodial interrogation has

been defined as questioning initiated by law enforcement officers after a

person has been taken into custody or otherwise deprived of his [or her]

freedom of action in any significant way.” Id. (citation and quotation marks

omitted).

      However, the Supreme Court of the United States has held that a

motorist subjected to a typical traffic stop is “not in custody for the purposes

of Miranda.” Pennsylvania v. Bruder, 488 U.S. 9, 10 (1988) (quotation

marks and citation omitted). Hawa contends that his interaction with police

was not a typical traffic stop. While we agree that this interaction is difficult

to define as typical, we conclude that Hawa was nonetheless not in custody

for purposes of Miranda.

      Hawa’s primary argument on appeal to the contrary is that, after the

interaction began, police permitted him to return to his car to retrieve a

cigarette, but subsequently ordered him to alight from his car to resume

testing. While the steps that led to the police ordering Hawa to alight from his


                                      -7-
J-S05015-22


car were not necessarily typical of traffic stops, the conduct of the police

asking Hawa to leave his vehicle to submit to a sobriety test is quite typical.

Compare Bruder, 488 U.S. at 9-10 (holding that sobriety testing during

vehicle stop was not custodial interrogation) with Commonwealth v.

Turner, 772 A.2d 970, 974-75 (Pa. Super. 2001) (holding that motorist

placed in back seat of police cruiser to wait for another officer to question him

was under custodial interrogation requiring Miranda warnings). As Hawa was

not subject to a custodial interrogation when asked whether he was on

medication, he was not entitled to Miranda warnings, and the trial court

properly refused to suppress his inculpatory answer. Accordingly, Hawa’s

second issue on appeal merits no relief.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                                      -8-